Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 26, 2020

                                    No. 04-19-00795-CV

                                    David RODRIGUEZ,
                                          Appellant

                                              v.

 H-E-B, Jointly and Severally William Tate, Jointly and Severally and as employee of H-E-B
L.P., Stephen Martinez Jointly and Severally and as employee of H-E-B L.P., Meredith Reid as
employee of H-E-B L.P, Jointly and Severally, Debra Ann Godoy as employee of H-E-B L.P. et
                                              al.,
                                          Appellees

                 From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CI16263
                     Honorable Cynthia Marie Chapa, Judge Presiding


                                       ORDER
       On February 25, 2020, appellant filed a “Motion for Rehearing on Motion to Vacate as
Void Opinion Affirming Court Reporter’s Contest Order for Lack of Jurisdiction.” Appellant’s
motion is DENIED. See TEX. R. APP. P. 49.3, 49.5. Appellant is advised that the court will not
consider any further motions related to the trial court’s December 17, 2019 Order on Motion to
Require the Appellant to Prove the Inability to Pay Costs.




                                                   _________________________________
                                                   Beth Watkins, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of February, 2020.
___________________________________
Michael A. Cruz,
Clerk of Court